In re TIG Insurance Company; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. G, No. 03-14158; to the Court of Appeal, Fourth Circuit, No. 2007-C-0280.
Granted. The case is remanded to the Court of Appeal, Fourth Circuit to address the merits of application for supervisory writs filed by TIG Insurance Company. The court of appeal is hereby directed to request the parties to supplement the application with any additional exhibits the court may deem necessary to reach a decision on the merits.
KIMBALL, J., would deny.
JOHNSON, J., would deny.
TRAYLOR, J., would deny.